IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


THE BANK OF NEW YORK MELLON               : No. 45 EAL 2016
F/K/A BANK OF NEW YORK, AS                :
TRUSTEE FOR THE CERTIFICATE               :
HOLDERS OF CWALT, INC.                    : Petition for Allowance of Appeal from
ALTERNATIVE LOAN TRUST 2005-              : the Order of the Superior Court
86CB, MORTGAGE PASS-THROUGH               :
CERTIFICATES SERIES 2005-86CB, C/O        :
BANK OF AMERICAN N.A.,                    :
                                          :
                  Respondent              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
DOROTHY HARTMAN,                          :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal and

Motion to Expedite Allowance of Appeal are DENIED.